Citation Nr: 0918672	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-34 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic 
schizophrenia, paranoid type, as secondary to service-
connected lumbar paravertebral myositis.

2.  Entitlement to service connection for exogenous obesity, 
as secondary to service-connected lumbar paravertebral 
myositis.

3.  Entitlement to an initial compensable disability rating 
for gastritis. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
chronic schizophrenia, paranoid type, previously diagnosed as 
major depression and for exogenous obesity, both as secondary 
to her service-connected lumbar paravertebral myositis, and 
granted service connection for gastritis, assigning a 
noncompensable disability rating.  
 
The issue(s) of entitlement to an initial compensable 
disability rating for gastritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran's chronic schizophrenia, paranoid type is a result 
of, or proximately due to, a service-connected disability.

2.  Competent medical evidence shows that the Veteran's 
exogenous obesity is aggravated by her service-connected 
lumbar paravertebral myositis.




CONCLUSIONS OF LAW

1.  Chronic schizophrenia, paranoid type is not proximately 
due to, or aggravated, by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2008).

2.  With the resolution of reasonable doubt in the Veteran's 
favor, exogenous obesity has been aggravated by her service-
connected lumbar paravertebral myositis.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in December 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, such notice was not provided until February 
2008.  However, the RO did not readjudicate the claim by way 
of a subsequent supplemental statement of the case. Thus, in 
essence, based on the above case law, the timing defect in VA 
notice was not rectified.  Regardless, the Court recently 
held that the failure of the claimant to submit additional 
evidence following proper notification may constitute a 
waiver of readjudication or render the error harmless.  
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  Here, 
the Veteran did not submit any additional pertinent evidence 
in response to the February 2008 VA notice letter.  
Therefore, the absence of a subsequent supplemental statement 
of the case after the February 2008 notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication. Medrano, 21 Vet. 
App. at 173.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in January 2006.  Significantly, neither 
the appellant nor the representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board further notes there was an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.





Secondary service connection - chronic schizophrenia, 
paranoid type

The Veteran has been service-connected since 1988 for lumbar 
paravertebral myositis.  The Veteran contends that her 
schizophrenia is due to her service-connected lumbar spine 
disability.

The record contains VA medical records showing ongoing 
psychiatric treatment for the Veteran's psychiatric problems.  
She has been diagnosed with major depressive disorder with 
psychotic features, schizoaffective disorder, depression and 
anxiety.  None of her examiners have linked her psychiatric 
disorders with her service-connected lumbar spine disability.  

A January 2006 VA mental disorders examination reflects that 
she had fifteen previous hospitalizations due to her long 
history of psychiatric illness.  She indicated that she 
received all of her treatment through the VA.  Upon 
examination, the Veteran was diagnosed with chronic 
schizophrenia, paranoid type.  The examiner noted that the 
Veteran's service connection claim had been excessively 
considered, evaluated and denied by the Board on previous 
occasions.  The Veteran's records included multiple 
diagnoses, but the examiner opined that her current and 
correct neuropsychiatric condition was chronic schizophrenia, 
paranoid type.  The examiner concluded that, based upon the 
Veteran's history, records, evaluations, documentation and 
arguments, her neuropsychiatric condition was not due to, 
caused by, the result of nor secondary to her service-
connected conditions.  The diagnosed neuropsychiatric 
condition of schizophrenia, chronic, paranoid type, is a 
separate diagnostic entity, not related to her service-
connected conditions.  

Based upon the evidence of record, the Board finds that there 
is no competent medical evidence to show that the Veteran's 
chronic schizophrenia, paranoid type is due to her service-
connected lumbar spine disorder.  As noted, the January 2006 
VA examiner concluded that her neuropsychiatric condition was 
a separate diagnostic entity, and not due to, caused by, the 
result of or secondary to her service-connected conditions.  
Thus, the preponderance of the medical evidence is against 
service connection for chronic schizophrenia, paranoid type 
as secondary to the Veteran's service-connected lumbar spine 
disorder, and the service connection claim is denied.  

As noted, the Veteran has contended her psychiatric disorder 
is a result of her service-connected lumbar spine disability.  
However, as a lay person, with no medical expertise, the 
Veteran is not competent to render an opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Secondary service connection - exogenous obesity

VA medical records show that the Veteran was considered to be 
obese and was counseled with regard to weight loss.  

At her January 2006 VA examination, the examiner noted that 
the Veteran's service-connected back disability had worsened 
and that the Veteran had become practically bedridden, unable 
to ambulate and was significantly limited, capable of taking 
just a few steps at a time.  At the time of the examination, 
the Veteran weighed close to 300 pounds.  The examiner noted 
that the Veteran had been studied for glandular problems and 
that she is diabetic and diagnosed exogenous obesity.  He 
opined that her exogenous obesity was in part due to the 
marked limitation of mobility.  He again noted that the 
Veteran was bedridden and wheelchair bound, unable to do any 
exercise, and that there were no significant areas to point 
to a glandular problem as the main cause of her obesity.  

As noted above, service connection can be established on a 
secondary basis, not only if the service-connected disability 
was the proximate cause of the secondary disorder, but also 
when the service-connected disability aggravates a 
nonservice-connected condition beyond the natural progression 
of the condition.  The January 2006 examiner concluded that 
the Veteran is severely limited in movement due to her 
service-connected lumbar spine disability, and her exogenous 
obesity is due, in part, to her limitation of movement.  The 
examiner also indicated that she was unable to exercise as a 
result of her limitation of movement.  As such, the Board 
finds that service connection for the Veteran's exogenous 
obesity is warranted on the basis that it is aggravated by 
her service-connected lumbar spine disability. Allen, supra.  
Based on the totality of the record, and resolving the 
benefit of the doubt in the Veteran's favor, service 
connection is warranted for exogenous obesity.


ORDER

Service connection for chronic schizophrenia, paranoid type, 
as secondary to service-connected lumbar paravertebral 
myositis, is denied.

Service connection for exogenous obesity, as secondary to 
service-connected lumbar paravertebral myositis, is granted.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
It appears that the Veteran has been in receipt of ongoing 
treatment for her service-connected gastritis.  On remand, 
the AOJ should obtain any current medical records showing 
treatment for the Veteran's service-connected gastritis.  In 
addition, her most recent VA examination was performed in 
January 2006, over three years ago.  The Veteran has 
indicated that the medication she takes for her service-
connected gastritis is no longer effective and that she 
suffers from constant constipation.  In order to fulfill the 
duty to assist, the Veteran should be afforded a VA 
gastrointestinal examination in order to determine the 
current nature and severity of her service-connected 
gastritis.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to 
identify all health care providers that 
have treated her for her service-
connected gastritis since January 2006.  
The AOJ should attempt to obtain records 
from each health care provider she 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded a 
gastrointestinal examination, by an 
appropriate specialist, to determine the 
current nature and severity of the 
Veteran's service-connected gastritis.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The gastrointestinal examiner is to 
assess the nature and severity of the 
Veteran's gastritis in accordance with 
the latest AMIE worksheet for rating 
disorders of the digestive system.  The 
examiner should be provided with the 
rating criteria for the Diagnostic Codes 
that pertain to disorders of the 
digestive system.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until she receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on her claim.  38 C.F.R. § 3.655 (2008).  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


